Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 03/09/2022. Examiner notes that the terminal disclaimers filed 12/30/2021 were approved on 01/03/2022. The double patenting rejections were overcome by the amendments to the claims, but the Examiner cannot withdraw the terminal disclaimers recorded in the record. Examiner suggests that Applicant review MPEP § 1490 (VIII), which discusses manners in which a recorded terminal disclaimer may be withdrawn.
Allowable Subject Matter
Regarding claim 1, the reasons for allowance for claim 8 found in the action mailed 10/04/20201 are applicable to current claim 1.
Regarding claim 9, the reasons for allowance can be found in the action mailed 02/09/2022. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833         
                                                                                                                                                                                               
/OSCAR C JIMENEZ/Examiner, Art Unit 2833